DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed 24 November 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 3 August 2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
Applicant’s response entered 24 November 2021 has been fully considered, and found persuasive as to the explicit lack of teaching in Sugii (infra) insofar as such arguments pertain to the use of a single container throughout the aspiration through centrifugation steps as recited in claim 34. Accordingly, a new rejection has been set forth against the invention as presently recited that is not necessitated by amendment, and the instant action has been made non-final accordingly. Applicant’s arguments, having been fully considered, are rendered moot in view of the new grounds of rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 36, 37 and 39-49 are rejected under 35 U.S.C. 103 as being unpatentable over Sugii et al. (“Sugii”; WO 2015/005871, applicant’s IDS of 9 July 2018), in view of Soldati et al. (“Soldati”; U.S. Pre-Grant Publication Number 2015/0218521). This is a new rejection, which applicant’s arguments renders moot as they pertain to the obviousness rejection previously set forth in the nonfinal Official action mailed 3 August 2021.
Claim 34 recites a method for enriching a cell population from a mammalian adipose tissue, the method comprising:
aspirating adipose tissue into a container assembly using an aspiration tube having a proximal end detachably connected to the container unit and a distal end inserted into at least one cavity of a mammalian body;
electrically actuating a mechanical tissue disruption device that is detachably connected to an electrical actuator and comprising at least one rotatable blade to disrupt/rupture the adipose tissue in the container assembly to obtain a cell suspension, wherein the disruption does not utilize an enzyme;
optionally washing the suspension of cells within the container assembly; 

to thereby obtain an enriched cell population.
Sugii teaches using lipoaspirate from extracted adipose tissue to isolate cells of the stromal vascular fraction (SVF) by centrifugation. See ¶ ¶ 31 and 32 for example. Sugii teaches the use of a device comprising rotating cutting blades as a method of mechanical tissue disruption in table 1. Sugii teaches centrifuging and pellet extraction at least at ¶ 39 and example 5. 
As discussed above, Sugii does not explicitly disclose that the aspiration, disruption, and centrifugation steps of claim 34 take place within a single container. However, collection, disruption and centrifugation of lipoaspirated tissue for obtaining SVF was known in the prior art at the time of filing. Specifically the disclosure of Soldati teaches that an essential feature of their invention is that the stem cell-containing material [e.g. SVF] is treated within the same collecting device to reduce the number of passages and manipulations undergone by stem cell-containing material derived from lipoaspirate. See ¶¶ 11-16 and example 1, for example. Soldati teaches details regarding container design at ¶¶ 18-24, details regarding disruption at ¶¶ 25-32, and details regarding centrifugation at ¶¶ 41-51. 
One of ordinary skill in the art would have considered it obvious to modify the method directed to non-enzymatic isolation of the stromal vascular fraction from lipoaspirate of Sugii by using a single container to collect said lipoaspirate as taught by Soldati. Sugii explicitly teaches that their method is advantageous over the use of enzymatic methods since their method reduces the amount of manual handling by technicians that increases the risk of contamination (see Sugii, 
With regard to the claim’s requirement to omit and/or include washing steps adjacent to the step of mechanical disruption, there are several reasons why one of ordinary skill in the art would have considered it obvious to do so. The "obvious to try" rationale involves choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Here, Sugii teaches washing adipose tissue both before and after mechanical disruption. However, Sugii also teaches that “…extensive washing leads to increasing total time and costs involved in the isolation or recovery process. Additionally, processes as known in the art also require a significant amount of manual handling by technicians that increases the risks of contamination.” (See Sugii, paragraph bridging pages 2 and 3). Accordingly, the prior art is considered to acknowledge that washing on one hand can be beneficial, but also on the other hand that washing presents costs in both time and contamination. One of ordinary skill in the art 
Furthermore, M.P.E.P. § 2144.04 sets forth that changes in the sequence of adding ingredients and/or elimination of a step or element are prima facie obvious. Finally, it is considered self-evident that one of ordinary skill in the art would understand that the issue of whether and/or when to wash the recited adipose tissue is one that would be reached though optimization within prior art conditions or through routine experimentation, given the discussion above, and specifically in view of the fact that tissue washing is a well-known tissue/cell isolation activity that can be beneficial, but is also one that has costs in terms of time and contamination. Accordingly in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.
Claim 36 recites the method of claim 34, wherein the adipose tissue aspirated into the container is washed prior to mechanical disruption/rupturing. Sugii teaches “washed fat tissue and the further addition of wash solution (HBSS) prior to homogenization at example 5. The 
Claim 37 recites the method of claim 34, wherein following mechanical disruption/rupturing the cell pellet is extracted following phase separation. Sugii teaches collecting the infranatent which contains the stromal vascular fraction following phase separation as discussed above with regard to claim 34. See throughout, and example 5 in particular.
Claim 39 recites the method of claim 34, wherein the mechanical disruption/ rupturing is carried out in the lipoaspirate solution without the addition of a washing solution.
Claim 40 recites the method of claim 39, wherein the suspension of cells is washed following mechanical disruption/ rupturing.
Claim 41 recites the method of claim 39, wherein the suspension of cells are not washed following mechanical disruption/ rupturing and wherein the cell pellet is extracted following phase separation.
Claim 42 recites the method of claim 40, wherein the washing solution further contains at least one additional reagent selected from a cell specific antibody, a buffering agent, a sugar based density gradient, a none-sugar density gradient, an antibody mediated magnetic cell sorting solution and a non-magnetic antibody mediated cell sorting solution.
Claim 43 recites the method of claim 34, wherein the enriched cell population is further processed to enrich for a specific cell population. Claim 44 recites the method of claim 34, wherein the enriched cell population is a stromal cell fraction (SVF). Sugii teaches enriching the infranatent for the stromal cell fraction as discussed above with regard to claim 34.
It is noted that claims 39-42 each require not washing adipose tissue prior to mechanical disruption, claims 40 and 42 require washing only after mechanical disruption, and claim 41 not washing adipose tissue in any scenario. Sugii does not teach omitting said washing step prior to mechanical separation, but does teach washing after mechanical disruption. See at least example 5, for example.
Claims 45-48 recite the method of claim 44, wherein the SVF is characterized by at least one of the following: having a percentage of between about 7 and about 40 of CD45(-) CD31(-) CD34(+) and between about 6 and about 30 of CD45(-) CD73(+) CD29(+) cells; and/or having a percentage of between about 4 and about 10 of CD45(-) CD31(-) gate of monocytes (+) CD34 (+) cells. 
These claims recite characteristics of the cells isolated by the claimed method as recited in claim 34, wherein said method is anticipated by the teachings of Sugii as discussed above. M.P.E.P. § 2112.01(I) is particularly relevant to claims 45-48 (emphasis added): “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” The instant case, since the teachings of Sugii are substantially identical to the method steps recited in at least claim 34, the characteristics of the so-obtained cells are considered to be features that inherently flow the collection of cells by the method of Sugii in the absence of evidence to the contrary. 
Claim 49 recites the method of claim 44, further comprising a step of isolating the fat from which the SVF was obtained. Sugii teaches separation of lipid and aqueous layers in at least example 1, ¶ 56.
prima facie obvious at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633